In an action to recover damages for personal injuries, plaintiff appeals from an order entered February 19, 1952, placing the above-entitled action on the Deferred Calendar until June 1, 1954, and from an order entered May 5, 1952, denying plaintiff’s motion to vacate the order of February 19, 1952. Order of May 5, 1952, affirmed, without costs, and without prejudice to a renewal of the motion based on all the papers required to be submitted pursuant to subdivision (bb) of rule 2 of the Kings County Supreme Court Rules, including a physician’s affidavit of recent date which will disclose the nature and extent of plaintiff’s injuries and, if any such injuries are permanent, the nature and extent thereof. No opinion. Appeal from order entered February 19, 1952, dismissed, without costs. No such order is printed in the papers on appeal. Nolan, P. J., Carswell, Adel, MaeCrate and Beldock, JJ., concur.